                                                                             ,---- - · - - - ~ - -      -- _:_~---·-

                                                                             i USDC SDi,J'{
                                                                             I r-.,,r,1 1~ 11 · , ,"1·
                                                                             I   L/\._,l\-_   \._.)J\!i.t   S   j




                                                                         I/DOC#:
                                                                           ELECTROi\JfCA.l LY t'!f LD
UNITED STATES DISTRICT COURT                                             I            -



SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                         l~J;:i;r;_r1Lf D_.2)~ 1[ ;}().)O~ I
ROSEMARY CAMPBELL,
                                   Plaintiff,                                     19      CIVIL 181 (PAE)(JLC)

                  -against-                                                               JUDGMENT

ANDREW M. SAUL,
Commissioner of Social Security,
                            Defendant.
-----------------------------------------------------------X



        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Opinion and Order dated February 21, 2020, and for the reasons articulated in the Report, Plaintiffs

motion is granted and the Commissioner's cross-motion is denied. This case is remanded pursuant to sentence

four of 42 U.S.C. § 405(g), with instructions that the ALJ should: (1) Obtain further clarification from Dr.

Megarr concerning the basis of his opinion, including whether any of his treating notes are missing from the

record, and evaluate his opinion as that of a treating physician; (2) Fully develop the evidentiary record by

soliciting a completed medical questionnaire or similar testimony from Dr. Tun and Dr. Cash, as well as Denis

Tomlinson, or request a consultative examiner in order to address the severity of, and functional limitations

related to, Campbell's mental and manual dexterity impairments; (3) Consider all medically determinable

impairments, regardless of whether they are deemed severe or nonsevere, in determining Campbell's RFC; and

(4) Reevaluate Campbell's credibility in light of all of the relevant medical and other evidence; accordingly, the

case is closed.

Dated: New York, New York
       February 21, 2020


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
                                                                     ~)
                                                                       Deputy Cl rk
